VAN HOOMISSEN, J.,
dissenting.
Petitioner received an ADC grant from AFSD. In March, 1981, she discussed the possibility of sterilization surgery with her assistance worker. At the hearing, she testified that her assistance worker had informed her that *206her physician, Dr. West, had the necessary forms and that she had been led to believe that AFSD would pay for the surgery on receipt of her doctor’s claim. This advice was correct at the time it was given. She testified further that she did not see her worker again before the surgery was performed, because she understood from her worker that the matter was between her and Dr. West and that there was no necessity to see the worker again.1 The worker did not testify at the hearing.
In April, 1981, physicians were notified by AFSD that, effective May 1, to qualify for payment sterilization surgery would require prior agency approval. Petitioner’s assistance worker did not notify her of this change in AFSD’s rules. In May, she completed the AFSD forms provided to her by Dr. West. In June, Dr. West advised her that everything had been approved and that “it was all O.K.” The surgery was performed a few days later. When Dr. West submitted his claim, AFSD refused payment on the ground that prior authorization had not been obtained.
In Glover v. Adult and Family Services Division, 46 Or App 829, 613 P2d 495 (1980), we held that “[T]he theory of equitable estoppel is applicable against governmental agencies in this state.”2 We noted that AFSD is required under its own rules to disclose eligibility requirements to applicants,3 and we concluded:
*207“In light of the fact that the agency is required to disclose eligibility requirements, the agency must be estopped from applying the prior authorization rule where no information or hopelessly confusing information has been given to the applicant as to how to meet the prior authorization requirement.” 46 Or App at 836-37.
The majority attempts to distinguish Glover by arguing that in Glover the petitioner was actively misinformed, whereas here, petitioner was not actively misled.
My review of the record satisfies me that petitioner acted entirely in good faith and that she was, in fact, actively misled by AFSD’s failure to advise her that its rules had been changed. She had a right to rely on her worker’s advice and she did so. Her reliance was entirely reasonable under the circumstances. AFSD had a duty to speak, and it failed in that duty.
AFSD argues that petitioner’s estoppel argument should be directed to Dr. West, who performed the surgery without prior approval, even though he had had notice of the change in AFSD’s rules. The agency also argues that only Dr. West has standing to complain, because he is the real party interested in obtaining payment.4 I find no merit in these arguments.
AFSD also argues that it cannot be required to inform petitioner of its new rule, because that would require sending all its clients a highly technical “Physician Services Guide.” Nonsense! Petitioner discussed the surgery with her assistance worker in March, 1981, and she was assured *208by her worker that AFSD would pay. The rule was changed only a month later. It would not appear to place too great a burden on AFSD to hold that the agency should have informed petitioner of the rule change before her surgery in June. I conclude that AFSD is estopped to apply its prior authorization rule here.
I also reject as a nonsequitur the hearings officer’s conclusion that, because Dr. West was informed of the change in AFSD’s procedures, that defeats petitioner’s estoppel contention. OAR 461-03-060 and OAR 461-03-061 require AFSD to provide information to applicants for and recipients of benefits.
Nor do I comprehend the significance of the following reason given by the hearings officer:
“ * * * [T]he claimant admitted that the Branch worker had referred her to her physician for necessary papers to be completed. Whatever reliance claimant could have placed on an assistance worker’s statement made in the month of March, it would have been prudent to reassess the payment procedure in a time frame closer to the date of surgery. It is an unreasonable burden to place upon an assistance worker to expect information be relayed to a claimant on a question made approximately six weeks earlier, and for which the worker would reasonably consider the matter concluded when claimant was referred to her physician.”
The hearings officer concedes that the assistance worker could reasonably consider the matter concluded when petitioner was referred to Dr. West, however, the hearing officer suggests that petitioner could not. What kind of a double standard is that? The issue is not whether claimant was “prudent” but rather whether AFSD is estopped to deny payment.
I respectfully dissent.

 Claimant’s understanding was correct. Except for the change in its rules, AFSD would have paid for the surgery.


 The majority does not contest that equitable estoppel can be applicable against governmental agencies.


 OAR 461-03-060 provides in part:
“The Adult and Family Services Division has specific responsibilities in relation to applicants for, and recipients of, public assistance. The branch office of Adult and Family Services shall explain the following to applicants and recipients:
“(1) The responsibilities of applicants and recipients which are specified in rule 461-03-050, and the rights of applicants and recipients which are specified in rule 461-03-061;
“(2) The eligibility requirements which must be met to establish and maintain eligibility, and the consequence of failure to comply with requirements;
“(3) The eligibility factors which must be verified and suitable documents to provide verification;
« ****&”
*207OAR 461-03-061 provides in part:
“Applicants for, and recipients of, public assistance and social services have specific rights in relation to the Adult and Family Services Division. The branch office of Adult and Family Services Division shall inform every applicant and recipient of these rights which are specified below:
“(1) The right to information about the financial and medical assistance and social service programs which are administered by the Adult and Family Services Division;
“(2) The right to apply for the programs of assistance and social services for which the individual believes himself/herself to be eligible;
<< * * * :fc *


 AFSD takes the position that the question of payment for the surgery is now a matter between claimant and Dr. West. See OAR 461-13-100. I find this proposition arbitrary and insensitive.